DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2017/0345919 A1 to Oyama et al., “Oyama”.
Regarding claim 1, Oyama discloses a transistor (e.g. FIG. 10, ¶ [0072]), comprising:
a semiconductor channel (2DEG between layers 3 and 4, ¶ [0005],[0033]);
a source electrode (“S” 8, ¶ [0068]) on a first side of the semiconductor channel;
a drain electrode (“D” 9, ¶ [0068]) on a second side of the semiconductor channel;
a polarization layer (4b, or 4a and 4b together, ¶ [0033]) over the semiconductor channel;
an insulator stack (e.g. 10,12, ¶ [0068]) over the polarization layer; and
a gate electrode (7 and 11 together, ¶ [0064]-[0066],[0068],[0072]) over the semiconductor channel, wherein the gate electrode comprises:

a first field plate (e.g. lateral portions of 7a or lateral portions of 11) extending out laterally from the main body.

    PNG
    media_image1.png
    679
    879
    media_image1.png
    Greyscale

Regarding claim 2, Oyama anticipates the transistor of claim 1, and Oyama further discloses wherein the first field plate (portion of 7 extending to the right, see e.g. Examiner-annotated figure above) extends out laterally towards the drain electrode (“D” 9).

Regarding claim 3, Oyama anticipates the transistor of claim 2, and Oyama further discloses a second field the field plate (e.g. portion of 7 or 11 extending to the left, see e.g. Examiner-annotated figure above) that extends out laterally towards the source electrode (“S” 8).

Regarding claim 4, Oyama anticipates the transistor of claim 1, and Oyama further discloses a second field plate (lateral portions of 11, see e.g. Examiner-annotated figure above) extending out laterally from the main body.

Regarding claim 5, Oyama anticipates the transistor of claim 4, and Oyama further discloses wherein the first field plate (lateral portions of 7) is closer to the semiconductor channel (2DEG between 3 and 4) than the second field plate (lateral portions of 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,9-11,13-18,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0371927 A1 to Kajiwara et al., “Kajiwara”, in view of U.S. Patent Application Publication Number 2014/0070280 A1 to Briere, “Briere”.
Regarding claim 1, Kajiwara discloses a transistor (e.g. FIG. 4), comprising:
a semiconductor channel (between 11 and 12, ¶ [0040],[0041]);
a source electrode (21, ¶ [0039]) on a first side of the semiconductor channel;
a drain electrode (22, ¶ [0039]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0032],[0040],[0041]) over the semiconductor channel;
an insulator (32, ¶ [0018]) over the polarization layer; and
a gate electrode (e.g. 23 and 31 and 41 together, ¶ [0039]) over the semiconductor channel, wherein the gate electrode comprises:
a main body (middle portion of 23 and portion 41a) that passes through the insulator (32) and into the polarization layer; and
a first field plate (lateral portion of 23, see e.g. Examiner-annotated figure below) extending out laterally from the main body.

    PNG
    media_image2.png
    552
    821
    media_image2.png
    Greyscale

Kajiwara fails to clearly teach wherein the stepped insulator (32a,32b) is an insulator stack.
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara with two or more insulators in an insulator stack to formed the stepped gate/field plate structure as taught by Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]). 

Regarding claim 2, Kajiwara in view of Briere yields the transistor of claim 1, and Kajiwara further teaches wherein the first field plate (right lateral portion of 23, see Examiner-annotated figure above) extends out laterally towards the drain electrode (22).

Regarding claim 3, Kajiwara in view of Briere yields the transistor of claim 2, and Kajiwara further teaches a second field (left lateral portion of 41b or left lateral portion of 23, see Examiner-annotate figure above or below) that extends out laterally towards the source electrode (21).

Regarding claim 4, Kajiwara in view of Briere yields the transistor of claim 1, and Kajiwara further teaches a second field plate (see Examiner-annotated figure below) extending out laterally from the main body.

    PNG
    media_image3.png
    553
    849
    media_image3.png
    Greyscale

Regarding claim 5, Kajiwara in view of Briere yields transistor of claim 4, and Kajiwara further teaches wherein the first field plate (see Examiner-annotated figure above with claim 4) is closer to the semiconductor channel (between and 11 and 12) than the second field plate.

Regarding claim 6, Kajiwara in view of Briere yields the transistor of claim 5, and Kajiwara further teaches wherein the first field plate (see Examiner-annotated figure above with claim 4) has a first length and the second field plate has a second length that is different (as pictured, e.g. FIG. 5B distance Di1, ¶ [0075]) than the first length.

Regarding claim 7, Kajiwara in view of Briere yields the transistor of claim 6, and Kajiwara further teaches wherein the first length is shorter (as pictured, e.g. FIG. 5B distance Di1, ¶ [0075]) than the second length.

Regarding claim 9, Kajiwara in view of Briere yields the transistor of claim 3, and Kajiwara in view of Briere further yields wherein the insulator stack comprises alternating layers of silicon nitride and oxide (¶ [0026],[0052],[0061]).

Regarding claim 10, Kajiwara in view of Briere yields the transistor of claim 9, and Kajiwara in view of Briere further yields wherein the first field plate (see Examiner-annotated figure below) is positioned in a first oxide layer of the insulator stack (when combined with Briere as each lateral wing to the left and right is formed in a plurality of the insulators, e.g. layer 508b) and the second field plate is positioned in a second oxide layer (e.g. 508d) of the insulator stack.


    PNG
    media_image4.png
    552
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    556
    803
    media_image5.png
    Greyscale

Examiner’s Note: the term “field plate” is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as laterally extending conductive structure which imparts electric field onto the channel region in some form.  Additionally, a single conductive structure extending laterally to the left and to the right would be reasonably interpreted by one having ordinary skill in the art either as a single field plate or two field plates extending in either direction.  Additionally, a stepped structure as taught by Briere would reasonably be interpreted as a series of field plates extending laterally with increasing distance, and a claimed second field plate need not logically be separated from a claimed first field plate by an insulator (e.g. by an insulator of the insulator stack) as long as both field plates impart an electric field effect in the channel.

Kajiwara in view of Briere yields the transistor of claim 10, and Kajiwara in view of Briere further yields wherein the first oxide layer (e.g. 508b) is a different oxide (i.e. a different layer) than the second oxide layer (e.g. 508d).

Regarding claim 13, Kajiwara discloses a transistor (e.g. FIG. 4), comprising:
a semiconductor channel (between 11 and 12, ¶ [0040],[0041]);
a source electrode (21, ¶ [0039]) on a first side of the semiconductor channel;
a drain electrode (22, ¶ [0039]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0032],[0040],[0041]) over the semiconductor channel;
an insulator (32, ¶ [0018]) over the polarization layer, wherein the insulator stack comprises a non-uniformity in the thickness direction (32a,32b); and
a gate electrode (e.g. 23 and 31 and 41 together, ¶ [0039]) over the semiconductor channel, wherein the gate electrode comprises:
a first portion (e.g. middle portion of 23 and portion 41a) into the polarization layer, wherein the first portion has a first width; and
a second portion (lateral portions of 23, see Examiner-annotated figures above) passing through the insulator (32), wherein the second portion includes a stepped profile (as pictured).
	Kajiwara fails to clearly teach wherein the insulator (32a,32b) is an insulator stack with a non-uniform etch selectivity in the thickness direction.
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]) with a non-uniform etch selectivity in the thickness direction (¶ [0045],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara with two or more insulators in an Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]). 

Regarding claim 14, although Kajiwara in view of Briere yields the transistor of claim 13, Kajiwara fails to clearly teach wherein the stepped profile is symmetric about a centerline of the second portion.
	However, Briere teaches wherein a stepped profile may be symmetric (as show in Fig. 4, 5A, 5B) about a centerline of the second portion (in addition to being asymmetric in e.g. Fig. 6A similar to Kajiwara).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara in view of Briere with a symmetric stepped profile as taught by Briere in order to tune the applied electrical field to the source and drain side of the lower portion of the gate and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

wherein in the instant case it would have been obvious to one having ordinary skill in the art to have formed the device of Kajiwara with the lower portion of the gate having a symmetrical stepped sidewall in the process of simply substituting one known structure (i.e. slightly asymmetric as shown in Kajiwara) with a symmetric stepped portion with the predictable and desired result of forming a suitable lower gate structure.

Regarding claim 15, Kajiwara in view of Briere yields the transistor of claim 13, and Kajiwara further teaches wherein the second portion comprises a second width that is greater than the first width (see Examiner-annotated figure below):


    PNG
    media_image6.png
    770
    627
    media_image6.png
    Greyscale


Kajiwara in view of Briere yields the transistor of claim 13, and Kajiwara further teaches wherein the stepped profile comprises a first step (lower step, see e.g. Examiner-annotate figure with claim 17 below) and a second step (upper step), wherein the first step is closer to the semiconductor substrate than the second step.

Regarding claim 17, Kajiwara in view of Briere yields the transistor of claim 16, and Kajiwara further teaches wherein (see e.g. Examiner-annotated figure below) the first step has a width that is greater than a width of the second step.

    PNG
    media_image7.png
    770
    627
    media_image7.png
    Greyscale

Regarding claim 18, although Kajiyama in view of Briere yields the transistor of claim 16, Kajiyama fails to clearly teach wherein the first step has a width that is less than a width of the second step.
Briere teaches (e.g. Fig. 5A) wherein a first step has a width that is less than a second step (see Examiner-annotated figure below):

    PNG
    media_image8.png
    454
    308
    media_image8.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara in view of Briere with the second step having an increased length as taught by Briere in order to tune the applied electrical field and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art to have formed the device of Kajiwara with the increased second step length as taught by Briere using simple substitution with the predictable and desired result of forming a suitable stepped gate/field plate structure.

Regarding claim 21, Kajiyama discloses a method of forming a transistor (e.g. FIG. 4), comprising:
providing a semiconductor channel (between 11 and 12, ¶ [0040],[0041]), a source electrode (21, ¶ [0039]) on a first side of the semiconductor channel, a drain electrode (22, ¶ [0039]) on a second side of the semiconductor channel, a polarization layer (12, ¶ [0032],[0040],[0041]) over the semiconductor channel, and an insulator (32, ¶ [0018]) over the polarization layer;
forming a gate electrode (e.g. 23 and 31 and 41 together, ¶ [0039]) opening through the insulator (opening with surfaces S3,S7) and into the polarization layer, wherein the gate opening has a first width;
forming a field plate opening (same opening, wider at top) in the insulator;
forming a gate oxide (31) over surfaces of the gate electrode opening and the field plate opening; and
depositing a conductive layer 23) into the gate electrode opening and the field plate opening.
Kajiwara fails to clearly teach wherein the stepped insulator (32a,32b) is an insulator stack.
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Kajiwara with two or more insulators in an insulator stack to formed the stepped gate/field plate structure as taught by Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]). 

Regarding claim 22, Kajiwara in view of Briere yields the method of claim 21, Briere further teaches wherein the insulator stack comprises alternating layers of silicon nitride and oxide (¶ [0026],[0052],[0061]) and wherein the field plate opening is formed in a first oxide layer (see e.g. Examiner-annotated figure with claim 10 above).

Regarding claim 23, Kajiwara in view of Briere yields the method of claim 22, and Kajiwara in view of Briere further yields wherein the first oxide layer (e.g. 508b) is a different oxide (i.e. a different layer) than the second oxide layer (e.g. 508d) and the second oxide layer have different etch rates (all have different etch rates, (¶ [0053] “in some implementations, gate well 520 may be formed utilizing an enchant, which etches any of dielectric layers 508a, 508b, 508c, and 508d at different rates from others of dielectric layers 508a, 508b, 508c, and 508d,”).

Claims 13,16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0371927 A1 to Kajiwara et al., “Kajiwara”, in view of U.S. Patent Application Publication Number 2018/0277650 A1 to Matsushita, “Matsushita”.
Regarding claim 13, Kajiwara discloses a transistor (e.g. FIG. 4), comprising:
a semiconductor channel (between 11 and 12, ¶ [0040],[0041]);

a drain electrode (22, ¶ [0039]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0032],[0040],[0041]) over the semiconductor channel;
an insulator (32, ¶ [0018]) over the polarization layer, wherein the insulator stack comprises a non-uniformity in the thickness direction (32a,32b); and
a gate electrode (23 and 41 together, ¶ [0039]) over the semiconductor channel, wherein the gate electrode comprises:
a first portion (e.g. middle portion of 23 and portion 41a) into the polarization layer, wherein the first portion has a first width; and
a second portion (lateral portions of 23, see Examiner-annotated figures above) passing through the insulator (32), wherein the second portion includes a stepped profile (as pictured).
	Kajiwara fails to clearly teach wherein the insulator (32a,32b) is an insulator stack with a non-uniform etch selectivity in the thickness direction.
	Matsushita teaches (e.g. FIG. 1, FIG. 2) wherein an insulator (50) is an insulator stack (layers 51, 52, 53) with a non-uniform etch selectivity in the thickness direction (¶ [0057]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara using the insulator stack and etching method of Matsushita in order to desirably suppress the electric field concentration in the vicinity of the gate edges (Matsushita ¶ [0004],[0005],[0086]).

Regarding claim 16, Kajiwara in view of Matsushita yields transistor of claim 13, and Kajiwara further teaches wherein the stepped profile (see e.g. Examiner-annotate figure with claim 17 above) and comprises a first step and a second step, wherein the first step is closer to the semiconductor substrate than the second step (as pictured).


Regarding claim 19, Kajiwara in view of Matsushita yields the transistor of claim 16, and Matsushita further teaches wherein the insulator stack (50) comprises a plurality of layers of silicon nitride (51, 52, 53), wherein the layers have different etch rates (¶ [0057]).

Regarding claim 20, Kajiwara in view of Matsushita yields the transistor of claim 19, and Matsushita further teaches wherein the silicon nitride layers (51, 52, 53) are treated with different plasma treatments (i.e. formed using different ratios of silane to ammonia in plasma enhanced CVD, ¶ [0056],[0057]) to provide the different etch rates.

Claims 1,4-6,8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0241751 A1 to Yoshioka et al., “Yoshioka”, in view of U.S. Patent Application Publication Number 2014/0070280 A1 to Briere, “Briere”.
Regarding claim 1, Yoshioka discloses a transistor (FIG. 4), comprising:
a semiconductor channel (between 3 and 4, ¶ [0026]);
a source electrode (7, ¶ [0034]) on a first side of the semiconductor channel;
a drain electrode (8, ¶ [0035]) on a second side of the semiconductor channel;
a polarization layer (4, ¶ [0026],[0031]) over the semiconductor channel;
an insulator (5, ¶ [0038],[0039]) over the polarization layer; and

comprises:
a main body (4a) that passes through the insulator (5) and into the polarization layer (4); and
a first field plate (see Examiner-annotated figure below) extending out laterally from the main body. 
    PNG
    media_image9.png
    500
    806
    media_image9.png
    Greyscale

Yoshioka fails to clearly teach wherein the insulator (5) is an insulator stack
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yoshioka with two or more insulators in an insulator stack as taught by Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]). 

Regarding claim 4, Yoshioka in view of Briere yields the transistor of claim 1, and Yoshioka further teaches a second field plate (see Examiner-annotated figure above) extending out laterally from the main body.

Regarding claim 5, Yoshioka in view of Briere yields the transistor of claim 4, and Yoshioka further teaches wherein the first field plate is closer (at region 10a) to the semiconductor channel than the second field plate.

Regarding claim 6, Yoshioka in view of Briere yields the transistor of claim 5, and Yoshioka further teaches wherein the first field plate has a first length and the second field plate has a second length that is different than the first length (see Examiner-annotated figure below).

    PNG
    media_image10.png
    828
    686
    media_image10.png
    Greyscale


Regarding claim 8, Yoshioka in view of Briere yields the transistor of claim 6, and Yoshioka further teaches wherein the first length is longer than the second length (see Examiner-annotated figure above).

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0070280 A1 to Briere, “Briere”, in view of U.S. Patent Application Publication Number 2017/0345919 A1 to Oyama et al., “Oyama”.
Regarding claim 1, Briere discloses a transistor (Fig. 1A), comprising:
a semiconductor channel (114, ¶ [0024]);
a source electrode (112a, ¶ [0025]) on a first side of the semiconductor channel;
a drain electrode (112b, ¶ [0025]) on a second side of the semiconductor channel;
a polarization layer (116, ¶ [0024]) over the semiconductor channel;
an insulator stack (108a,108b, ¶ [0026]) over the polarization layer; and
a gate electrode (122) over the semiconductor channel, wherein the gate electrode
comprises:
a main body (lower portion of 122, ¶ [0030],[0031]) that passes through the insulator stack; and
a first field plate (e.g. lower portion of 134a, ¶ [0031]) extending out laterally from the main body.
Briere fails to clearly teach wherein the main body (lower portion of 122) of the gate passes into the polarization layer (16).
Oyama teaches (e.g. FIG. 1, FIG. 8) wherein a portion of a main body (7) passes into a polarization layer (4b, or 4b and 4a together, ¶ [0049]).
Briere with the gate passing into the polarization layer as exemplified by Oyama in order to either improve the breakdown voltage and/or desirably form a normally-off high mobility transistor (Oyama ¶ [0050]).

Regarding claim 12, Briere in view of Oyama yields the transistor of claim 1, further comprising a gate oxide (124) surrounding gate electrode, wherein the gate oxide (124) surrounds the main body and the first field plate.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0345919 A1 to Oyama et al., “Oyama”, in view of U.S. Patent Application Publication Number 2015/0187924 A1 to Dasdupta et al., “Dasgupta”.
Regarding claim 24, Oyama discloses a transistor (e.g. FIG. 10, ¶ [0072]), comprising:
a semiconductor channel (2DEG between layers 3 and 4, ¶ [0005],[0033]);
a source electrode (“S” 8, ¶ [0068]) on a first side of the semiconductor channel;
a drain electrode (“D” 9, ¶ [0068]) on a second side of the semiconductor channel;
a polarization layer (4b, or 4a and 4b together, ¶ [0033]) over the semiconductor channel;
an insulator stack (e.g. 10,12, ¶ [0068]) over the polarization layer; and
a gate electrode (7 and 11 together, ¶ [0064]-[0066],[0068],[0072])over the semiconductor channel, wherein the gate
electrode comprises:
a main body (lower portion 7) that passes through (a portion of) the insulator stack (ILD layers generally labeled 10,12) and into the polarization layer (4); and

	Oyama fails to clearly teach in sufficient detail for anticipation a computing system, comprising:
a motherboard; a processor electrically coupled to the motherboard; and a communication chip electrically coupled to the motherboard, wherein one or both of the processor and the communication chip comprise the transistor.
	Dasgupta teaches (FIG. 9) a computing system (900, ¶ [0095]) comprising a motherboard (902), a processor (904) electrically coupled to the motherboard, and a communication chip (906) electrically coupled to the motherboard.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oyama in a computing system as exemplified by Dasgupta in order to form a computing system which benefits from transistors having reduced on-resistance from improved blocking breakdown voltage (Oyama ¶ [0016]).

Regarding claim 25, Oyama in view of Dasgupta yields the computing system of claim 24, and Dasgupta further teaches wherein the computing system is a mobile phone (¶ [0095]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Number 9,847,394 B2 to Prechtl et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891